Citation Nr: 0637779	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was remanded in 
January 2004 and now returns to the Board for appellate 
review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.  

2.  Bilateral hearing loss was not manifested during the 
veteran's military service, or for many years thereafter, and 
the competent and probative evidence of record fails to 
relate such hearing loss to the veteran's military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with a VCAA 
notification letter in June 2002, prior to the initial 
unfavorable AOJ decision issued in September 2002.  He was 
further notified of VA's duties to notify and assist in 
January 2004 and June 2004 letters.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2002, 
January 2004, and June 2004 letters advised the veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Additionally, the letters informed the veteran of the 
evidence necessary to substantiate his claim for service 
connection for bilateral hearing loss.  Pertinent to the 
fourth element, the June 2004 letter advised the veteran 
that, if he had any evidence in his possession that pertained 
to his claim, to send it to VA.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, private treatment records, VA treatment 
records, and a June 2004 VA examination report were reviewed 
by both the RO and the Board in connection with adjudication 
of the veteran's claim.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim and, in 
February 2005, indicated that he had no further information 
or medical evidence to submit to VA.  Moreover, the veteran 
was provided with a VA examination in June 2004 in order to 
adjudicate his service connection claim.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000 Hertz are 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The veteran claims that while in basic training a hand 
grenade exploded close to his head.  He also states that 
during such training he fired rocket launchers and machine 
guns.  As a result of this exposure to noise, he contends 
that he developed bilateral hearing loss.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to hearing 
loss.  On his service separation examination in February 
1961, whispered and spoken voice tests were 15/15 
bilaterally.  On audiometric testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

10
LEFT
15
15
15

10

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the veteran's entrance 
audiological evaluation was conducted in February 1961, the 
Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
 
15
LEFT
30
25
25

15

The first post-service audiometric examination, conducted in 
November 1974 at the Toledo Clinic, revealed that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
 
90
LEFT
15
10
20

40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was conductive loss in the right ear and 
sensorineural hearing loss in the left ear.  The veteran was 
also diagnosed with serous otitis media in the right ear.  In 
November 1989, it was noted that the veteran had a right ear 
infection with a cold and his hearing persistently dropped 
off in such ear.  In December 1989, the veteran had a 
tympanostomy tube placed in his right ear and, in January 
1991, it was noted that the veteran had a lot of impacted 
cerumen in the right ear canal.  A March 2002 note reflects 
that the veteran had a bilateral removal of cerumen 
impactions with diagnoses of conductive hearing loss and 
bilateral ear impactions.

VA treatment records reflect that in November 2002, pure tone 
audiometry revealed asymmetrical sensorineural hearing loss, 
greater on the right than left.  The veteran was diagnosed 
with moderately severe to severe sensorineural hearing loss 
across frequencies in the right ear.  Poor normal/mild 
sensorineural hearing loss at 250 to 1000 Hertz to moderate 
sensorineural hearing loss at 3000 to 8000 Hertz was 
diagnosed in the left ear.  

In November 2003, VA treatment records reflect that pure tone 
audiometric testing revealed moderate to severe sensorineural 
hearing loss in the right ear and mild sloping to moderate 
sensorineural hearing loss in the left ear.  

At the veteran's June 2004 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
70
70
70
LEFT
35
30
40
55
55

The veteran averaged a 65 decibel loss in the right ear and a 
45 decibel loss in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
96 percent in the left ear.  The examiner diagnosed moderate 
to severe sensorineural hearing loss in the right ear and 
mild to moderate sensorineural hearing loss in the left ear.  

Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  As such, the 
Board has considered whether service connection is warranted 
on a presumptive basis.  However, the record fails to show 
that the veteran manifested hearing loss to a degree of 10 
percent within the one year following his service discharge 
in March 1961.  As such, presumptive service connection is 
not warranted for bilateral hearing loss.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, with regard to whether such hearing loss is directly 
related to the veteran's military service, the Board notes 
that there are conflicting opinions of record.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The November 2002 VA audiologist noted that the veteran 
reported that he had decreased hearing in his right ear since 
a hand grenade exploded near such ear during his military 
service.  Following an audiometric evaluation, the 
audiologist opined that the veteran's hearing loss was as 
likely as not related to his history of noise trauma in the 
military.  Also, in November 2003, it was noted that the 
veteran had a history of right-sided noise exposure (grenade) 
and had decreased hearing in the right ear since that time.  
Following an audiometric evaluation, the resident physician 
conducting the examination indicated that the veteran's 
hearing loss was likely from his previous noise exposure.

However, the Board will accord less probative weight to the 
November 2002 and November 2003 opinions as such were based 
on the veteran's self-reported history.  The Board notes that 
it is not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  There is no 
indication that either the VA audiologist or the VA resident 
physician reviewed the veteran's service medical records in 
offering their opinions.  As such, the Board finds that the 
November 2002 and November 2003 opinions carry little 
probative weight. 

In contrast, the June 2004 VA examination report reveals that 
the veteran's claims file was reviewed.  The audiologist 
conducting the examination noted that the veteran's February 
1961 separation examination reflected that his hearing was 
within normal limits bilaterally.  Also, it was observed that 
the November 1974 private hearing test revealed a mild high 
frequency sensorineural hearing loss in the left ear and a 
mild to severe mixed hearing loss in the right ear.  The 
examiner further noted that the veteran was diagnosed with 
serous otitis media in the right ear and that he had a 
placement of a pressure equalization tube in the right ear in 
December 1989.  It was also observed that the veteran was 
treated for right ear infections.  The examiner reported that 
the veteran's November 2002 hearing test indicated a mild to 
moderate sensorineural hearing loss in the left ear and a 
moderately severe to severe sensorineural hearing loss in the 
right ear.  The VA examiner also noted the November 2002 
audiologist opined that the veteran's hearing loss was as 
likely as not related to his history of military noise 
exposure based on the veteran's self-reported history of 
right ear hearing loss after a grenade exploded during a 
training exercise.

Following audiometric evaluation and a physical examination, 
the VA examiner opined that, based upon the normal hearing 
test results obtained at the time of the veteran's separation 
physical, it was not likely that the veteran's hearing loss 
was a result of military noise exposure.  The examiner 
further indicated that it was possible that the veteran's 
post-service history of right ear infections could have 
contributed to the hearing loss in right ear and that his 
history of cerumen impaction was of no significance.

As the June 2004 VA examiner reviewed the veteran's claims 
file, which included his service medical records, and offered 
a basis for her opinion that included consideration of 
additional possible etiologies of the veteran's claimed 
hearing loss, the Board accords great probative weight to her 
determination.  

Therefore, there is little probative medical evidence linking 
the veteran's bilateral hearing loss to his active duty 
military service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
current hearing loss.  However, this is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent and probative 
evidence of a causal nexus between the veteran's bilateral 
hearing loss and service, he is not entitled to service 
connection on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


